 



EXHIBIT 10.32

FORM OF AMENDMENT TO AGREEMENT RELATING TO
NONCOMPETITION AND OTHER COVENANTS

          Reference is made to the Agreement Relating to Noncompetition and
Other Covenants, dated as of May 7, 1999, by and between GS Inc. and the
Executive (the “Noncompetition Agreement”), which Agreement is hereby amended
and supplemented as follows.

     I.      Defined Terms. Capitalized terms, unless otherwise defined in this
Amendment, shall have the same meanings as in the Noncompetition Agreement.

     II.      Changes to the Text of the Noncompetition Agreement. The text of
the Noncompetition Agreement is modified as follows:

          Section 2. The last sentence of subpart (a) is modified to read as
follows: “Accordingly, Executive hereby agrees that Executive will not, without
the written consent of GS Inc., during the Employment Period and for six months
following the Notice Date....”

          Section 2. A new subpart (d) is added as follows:

          “(d) For purposes of this Agreement, “Notice Date” means the date on
which either you or the Firm gives notice of the termination of your employment
pursuant to Section 1 of this Agreement or, if the termination is for Cause or
Extended Absence, the date on which such termination occurs.”

          Section 3. The first sentence of subpart (a) is modified to read as
follows: “Executive hereby agrees that during the Employment Period and for six
months following the Notice Date, Executive will not, in any manner, directly or
indirectly....”

          Section 4. The text of Section 4 is replaced in its entirety with the
following:

          “4.  Nonsolicitation and Non-Hire of Selected Goldman Sachs Personnel.

          (a) Executive hereby agrees that during the Employment Period and for
a period of 18 months after the Notice Date, Executive will not, in any manner,
(1) directly or indirectly Solicit any Selected Firm Personnel to resign from
the Firm or to apply for or accept employment with any Competitive Enterprise,
or (2) on behalf of Executive or any person or Competitive Enterprise other than
the Firm, directly or indirectly hire or participate in the hiring of any
Selected Firm Personnel or the identification of Selected Personnel for
potential hiring, whether as an employee or consultant or otherwise.

          (b) “Selected Firm Personnel” means any Firm employee or consultant
with whom you personally worked while employed by the Firm, any Firm employee or
consultant who, in the year preceding your Date of Termination,

 



--------------------------------------------------------------------------------



 



worked in the same division in which you worked, and any Managing Director of
the Firm.”

          Section 5. In the first clause of subpart (a), the phrase “During the
Coverage Period” is replaced with “For a period of 90 days after your Notice
Date.”

          Section 5. Subpart (b) is deleted.

          Section 6. The first clause is modified to read as follows: “Executive
hereby agrees that prior to accepting employment with any other person or entity
during the Employment Period and for 18 months following the Notice Date,
Executive will provide . . . .”

          Section 7. Subpart (c) is amended by adding the following new sentence
at the end of the subpart: “Executive also acknowledges that a violation of any
of the Covenants would be detrimental to the Firm and hence would constitute
“Cause” for purposes of any equity awards from the Firm that Executive may
hold.”

     III.      General.

          (a) Except as expressly amended and supplemented hereby, the
Noncompetition Agreement remains in full force and effect.

          (b) In the event of any conflict between the terms of this Amendment
and the terms of the Noncompetition Agreement, the terms of this Amendment shall
prevail.

          EXECUTIVE   THE GOLDMAN SACHS GROUP, INC.     (on its behalf, and on
behalf of its subsidiaries and affiliates)
 
       

  By:    
 
       

       

     2

 